Title: From James Madison to Robert C. Foster, 17 August 1822 (letter not found)
From: Madison, James
To: Foster, Robert C.


                ¶ To Robert C. Foster. Letter not found. 17 August 1822. Acknowledged in Foster to JM, 6 Jan. 1824, ViU: Madison Papers, Special Collections. In his letter JM provided a transcript from the Virginia Supreme Court: “Mrs. Mary Porter conveyed to John. S. Wood by deed dated, 12. of April 1809 and recorded in the supreme Court three Negroes Charity & her two Children, Eliza, & Levinia Signed, &c.”
            